Citation Nr: 1750071	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  11-18 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date prior to April 30, 2010, for the grant of service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1973 to June 1977 and October 1980 to June 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for tinnitus, assigning a 10 percent rating, effective April 30, 2010. 

This case was previously before the Board in August 2014, at which point the claim was remanded for additional development, including for the RO to address whether there was clear and unmistakable error in a March 2006 RO decision that had denied service connection for tinnitus. The Veteran's appeal was again remanded in November 2015 to afford the Veteran's representative an opportunity to submit a VA Form 646 or equivalent on the Veteran's behalf. The directives of the prior remands having been accomplished, the case is now returned for appellate review.


FINDING OF FACT

Service department records associated with the Veteran's claims file were in existence, but not of record, at the time of the March 2006 rating decision. These records warrant an earlier effective date for the award of service connection for tinnitus.


CONCLUSION OF LAW

The criteria for an effective date of July 13, 2005 for the award of service connection for tinnitus have been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156 (c), 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, a claim reopened after a final allowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

However, newly discovered service records can serve as a basis for providing an earlier effective date under 38 C.F.R. § 3.156(c). 

That is, 38 C.F.R. § 3.156(c)(1) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). In this way, when 38 C.F.R. § 3.156(c) is invoked, "the original claim is not just re-opened, it is reconsidered and serves as the date of the claim and the earliest date for which benefits may be granted." Vigil v. Peake, 22 Vet. App. 63, 66-67 (2008). See also Mayhue v. Shinseki, 24 Vet. App. 273, 279 (2011).

Recently, in Emerson v. McDonald, the United States Court of Appeals for Veterans Claims (Court), further clarified that VA must reconsider a claim when relevant service records are received any time after the original denial. Emerson v. McDonald, 28 Vet. App. 200 (2016). 

The Veteran seeks entitlement to an earlier effective date for the grant of service connection for tinnitus. He originally filed a service connection claim that was received in July 2005. In March 2006, the RO denied the claim. The RO denied the Veteran's claim essentially because there were no records of in-service tinnitus and therefore, the VA examiner opined that the Veteran's tinnitus was most likely normally occurring tinnitus and not related to military service.
By a later September 2010 rating decision, the RO reopened the Veteran's claim for service connection for tinnitus and granted service connection for tinnitus on a secondary basis and assigned a 10 percent rating from August 30, 2010. 

Subsequent to the original rating decision which denied service connection for tinnitus, service department records were associated with the claims file. These service records existed and had not been associated with the claims file when VA first decided the Veteran's claim in March 2006. October 2005 service treatment records state that the Veteran experienced noise-induced hearing loss with tinnitus.

Under 38 C.F.R. § 3.156(c)(3), an award made based all or in part on additional service department records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim. In this case, the evidence indicates that the Veteran met the criteria for service connection for tinnitus since July 13, 2005 (the date the first decided claim was received). 

The Board recognizes that the service department records were not ultimately the basis of the award for tinnitus. Specifically, the Veteran was ultimately awarded tinnitus on a secondary basis as a residual of his service-connected head injury. Notably, however, at the time of the Veteran's grant of service connection, the Veteran's service treatment records still had not been associated with his claims file. Additionally, Emerson, supra, is clear that a claim must be reconsidered when VA receives or associates with the claims file relevant official service department records not previously associated with the claims file. Here, in reconsidering the Veteran's claim, the Board finds that had the service treatment records been associated with the claims file, entitlement to service connection for tinnitus would have been warranted on a direct basis. He was noted to have noise-induced tinnitus in service and the law states that with chronic disease noted in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 

Thus, the Board finds that entitlement to an earlier effective date for the grant of service connection for tinnitus is warranted. Given the completely favorable outcome, the Board finds that the issue of clear and unmistakable error need not be addressed as it would provide no additional benefit to the Veteran.


ORDER

Entitlement to an effective date of July 13, 2005, but not earlier, for the award of service connection for tinnitus is granted, subject to the controlling regulations governing the payment of monetary awards.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


